Citation Nr: 0502387	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-32 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a renal disorder as 
secondary to Type II diabetes mellitus.

2.  Entitlement to service connection for a cardiovascular 
disorder as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 1960 
and March 1962 to April 1977.when he retired from the United 
States Navy.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2002 by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that a rating decision in September 1978 
denied entitlement to service connection for hypertension and 
a rating decision in January 2002 found that new and material 
evidence had not been received to reopen a claim for service 
connection for hypertension and heart disease.  The veteran 
did not appeal those decisions to the Board and, 
consequently, those decisions became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  Therefore, the issue of entitlement to 
service connection for hypertension and heart disease on a 
direct or presumptive basis is not before the Board at this 
time.

On October 26, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.  

The issue of entitlement to service connection for a 
cardiovascular disorder as secondary to Type II diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.



FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of a renal disorder.


CONCLUSION OF LAW

Entitlement to service connection for a renal disorder as 
secondary to Type II diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2004); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter in January 2004 informed the veteran of 
the elements of a successful service connection claim and 
notified him of the evidence which VA had obtained and the 
evidence which he should identify or submit in support of his 
claims.  The RO's letter advised the veteran that it was 
responsibility to see that any relevant non-federal records 
were received by VA.  The veteran was provided with contact 
information if he had questions or needed assistance.  A 
statement of the case furnished to the veteran by the RO in 
October 2003 set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims, and advised the veteran of the reasons and 
bases for the denial of his claims.

The RO's letter to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA.  In 
light of the foregoing, the Board concludes that the veteran 
was afforded adequate notice specific to the instant claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With regard to the claim decided herein, entitlement to 
secondary service connection for a renal disorder, VA has 
fulfilled the duty to notify pursuant to the VCAA.  VA 
obtained private and VA treatment records and afforded the 
veteran a VA medical examination.  The veteran and his 
representative have not identified any additional evidence as 
relevant to the claim on appeal decided herein.  The Board 
finds, therefore, that further assistance is not required and 
that the issue of entitlement to secondary service connection 
for a renal disorder is ready for appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

III. Factual Background and Analysis

The veteran contends that he has renal (kidney) complications 
of his service connected Type II diabetes.  However, the 
record does not contain a diagnosis by any VA or private 
physician of kidney disease.  At a VA medical examination in 
February 2003, the examining physician found that the veteran 
had no renal complications of diabetes.  Records of the 
veteran's private treating physicians are negative for a 
diagnosis of kidney disease.  At the hearing in October 2004, 
the veteran stated testified that he urinated frequently and 
that he felt frequent urination was a renal complication of 
Type II diabetes.  However, as a layman, the veteran is not 
qualified to offer an opinion on a question of medical 
diagnosis or medical causation, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992), and his testimony in that 
regard is thus lacking in probative value.  

Because there is no competent medical evidence of a current 
diagnosis of kidney disease, there is no basis on which to 
allow the veteran's claim for service connection for a renal 
disorder as secondary to Type II diabetes mellitus.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2004); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for a renal disorder as 
secondary to Type II diabetes mellitus is denied.


REMAND

Entitlement to secondary service connection may be 
established on the basis of causation or on the basis of 
aggravation.  See 38 C.F.R. § 3.310(a) (2004); Allen, supra.  
In the veteran's case, the VA medical examiner in February 
2003 did not state an opinion on the medical issue of whether 
the veteran's Type II diabetes mellitus has aggravated a 
cardiovascular disorder, and the RO did not adjudicate that 
aspect of the veteran's claim.  For those reasons, the Board 
finds that VA's duty to assist the veteran requires further 
development, and the issue will be remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to undergo a VA medical 
examination by a physician with 
appropriate training and expertise to 
determine whether the veteran's Type II 
diabetes mellitus caused hypertension or 
heart disease and/or whether the 
veteran's Type II diabetes mellitus has 
resulted in any increase in the 
underlying severity of hypertension or 
heart disease.  

A rationale for all conclusions reached 
should be provided.

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, to include citation to pertinent 
laws and regulations and a discussion of 
how such laws and regulations affect VA's 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


